PER CURIAM.
Appellant was found guilty, by a jury of breaking and entering a dwelling with intent to commit a felony to wit: robbery.
The trial court entered a judgment of conviction in accordance with the jury verdict and sentenced the appellant to a term of twelve years in the State Penitentiary.
Appellant urges reversal on the grounds that the evidence against him was, insufficient to prove that he had the requisite intent to commit robbery and that he was denied his right to confront a witness against him as guaranteed to him by the Sixth Amendment to the United States Constitution or by Article One, Section Sixteen of the Florida Constitution.
All of the grounds, relied upon by the appellant for reversal have been considered in the light of the record, briefs and arguments of counsel, and we find that no reversible error has been shown. The record discloses that the case was fairly tried, that the judgment and sentence are supported by the evidence and the law. The rulings of the trial court, challenged by appellant did not, on the record and under the law, constitute harmful error.
Affirmed.